656 S.E.2d 533 (2008)
In the Matter of Mary Kathryn REAGAN.
No. S08Y0485.
Supreme Court of Georgia.
January 28, 2008.
Rebecca Ann Hall, William P. Smith HT, General Counsel, State Bar of Georgia, Atlanta, for Appellant.
Stephen George Weizenecker, Greenberg Traurig, LLP, Atlanta, for Appellee.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, J. Benjamin Kay III, Augusta, Other Party Representation,
PER CURIAM.
Mary Kathryn Reagan has petitioned this Court for the voluntary surrender of her license to practice law in this state. Reagan admits that in connection with a real estate closing (on two separate properties) she issued several checks from her attorney trust account totaling more than $350,000; that, at the time she wrote the checks, sufficient funds were not available in her trust account to cover the checks; that she has failed to account for the fiduciary funds she received at the closings; and that by her conduct she violated Rules 1.15(I) and 1.15(H) of the Rules of Professional Conduct found in Bar Rule 4-102(d). The State Bar of Georgia does not oppose Reagan's petition and the Special Master, J. Benjamin Kay III, recommends that we accept Reagan's voluntary surrender of her license.
We have reviewed the record and agree to accept Reagan's petition for voluntary surrender of her license. Accordingly, Mary Kathryn Reagan's name hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Reagan is reminded of her duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.